
	
		II
		Calendar No. 551
		111th CONGRESS
		2d Session
		S. 3762
		IN THE SENATE OF THE UNITED STATES
		
			August 5, 2010
			Mr. Reid (for himself
			 and Mr. Ensign) introduced the following
			 bill; which was read the first time
		
		
			August 12, 2010
			Read the second time and placed on the
			 calendar
		
		A BILL
		To reinstate funds to the Federal Land Disposal
		  Account.
	
	
		1.Federal Land Disposal
			 AccountNotwithstanding
			 section 206(f) of the Federal Land Transaction Facilitation Act (43 U.S.C.
			 2305(f)), any balance remaining in the Federal Land Disposal Account on July
			 24, 2010, shall be reinstated and available for expenditure in accordance with
			 section 206(b) of that Act (43 U.S.C. 2305(b)), to remain available until
			 expended.
		
	
		August 12, 2010
		Read the second time and placed on the
		  calendar
	
